Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 23, 2018

The Court of Appeals hereby passes the following order:

A18A1501. CHAD HARGREAVES v. DEBRA MATHIS.

      Chad Hargreaves, a prisoner serving a life sentence for aggravated sodomy,
aggravated child molestation, and child molestation, has filed this direct appeal of the
trial court’s order dismissing his civil complaint.1 We, however, lack jurisdiction.
      Because Hargreaves is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35 (b), the party wishing to appeal must file an
application for discretionary review to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
Hargreaves’s direct appeal. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24)
(1997). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           05/23/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.




      1
      Hargreaves’s appeal of his convictions is currently pending. See Case No.
A18A1081.